Exhibit 10.2
FIRST AMENDMENT TO LEASE
THIS FIRST AMENDMENT TO LEASE (the “First Amendment”), is made and entered into
as of the 30th day of December, 2009, by and between ROBERTS PROPERTIES
RESIDENTIAL, L.P. (“Landlord”), and ROBERTS PROPERTIES CONSTRUCTION, INC.
(“Tenant”).
W I T N E S S E T H:
WHEREAS, by Lease dated March 27, 2006 (the “Lease”), Landlord leased to Tenant
approximately 1,542 rentable square feet on the third (3rd) floor of the office
building located at 450 Northridge Parkway, Atlanta, Georgia 30350 (the “Office
Building”) being Suite 301 (the “Premises”), as more particularly described in
the Lease;
WHEREAS, the parties desire to amend the Lease to reflect an extension of the
term and to amend certain other terms and provisions as hereinafter provided.
NOW, THEREFORE, for and in consideration of the sum of Ten and 00/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby covenant and agree as
follows:
1. Terms. All terms used herein and noted by their initial capitalization shall
have the meanings set forth in the Lease unless set forth herein to the
contrary. The foregoing Recitals are true and correct and incorporated into the
Lease as if fully set forth therein.
2. Premises: The Premises shall be increased to 1,920 square feet and Tenant’s
Proportionate Share of Common Operating Expenses shall be increased to 5.07%.
Tenant has the right to expand the Premises on the 3rd floor of the Office
Building at the same Annual Base Rental Rate of $18.53 per square foot as the
existing space. Tenant must provide fifteen (15) days notice to Landlord prior
to Tenant taking possession of the expansion space.
3. Extension of Term. The term is hereby extended for (12) twelve months so that
the expiration date of the Term shall be December 31, 2010.
4. Base Rent. Effective as of January 1, 2010, the Annual Base Rent for the
Premises shall be THIRTY-FIVE THOUSAND FIVE HUNDRED SEVENTY-SEVEN AND 60/100
DOLLARS ($35,577.60) or $18.53 per square foot. The Annual Base Rent is payable
in equal monthly installments of TWO THOUSAND NINE HUNDRED SIXTY-FOUR AND 80/100
DOLLARS ($2,964.80) on the first day of each and every calendar month during the
Term.
5. Offer/Execution. This First Amendment is submitted to Tenant on the
understanding that it will not be considered an offer and will not bind Landlord
in any way until Tenant has executed and delivered this First Amendment to
Landlord and Landlord has accepted all terms therein and has executed the same.
This First Amendment may be executed and delivered by original signature, PDF or
facsimile, and in one or more counterparts, each of which will be deemed to be
an original copy of this First Amendment and all of which, when taken together,
will be deemed to constitute one and the same agreement.
INITIALS

LANDLORD     TENANT
CRE               AWS    

 

 



--------------------------------------------------------------------------------



 



6. Effect. Except as expressly stated herein, all other terms and conditions of
the Lease shall remain in full force and effect.
IN WITNESS WHEREOF, the parties have executed and delivered this First Amendment
to Lease under seal as of the date first above written.

            LANDLORD:   TENANT:     ROBERTS PROPERTIES RESIDENTIAL, L.P.,
  ROBERTS PROPERTIES CONSTRUCTION, INC.,
  a Georgia limited partnership   a Georgia corporation     By:
Roberts Realty Investors, Inc., a
  By: /s/ Anthony Shurtz     Georgia corporation, its general partner   Name:
Anthony Shurtz
        Title: Chief Financial Officer
  By:   /s/ Charles R. Elliott         Name: Charles R. Elliott         Title:
Chief Financial Officer        

INITIALS

LANDLORD     TENANT
CRE               AWS    

 

2